Exhibit 10.13

 

AMENDMENT NO. 4 and WAIVER
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of April 13, 2020, by and among XCEL
BRANDS, INC., a Delaware corporation (“Initial Borrower”), each other signatory
hereto that is a Credit Party under the Loan Agreement (as hereinafter defined),
BANK HAPOALIM B.M., as a Lender (“BHI”), and BHI as collateral and
administrative agent for Lenders (in such capacity “Agent”).

BACKGROUND

Initial Borrower, IM Brands, LLC (“IM Brands”), JR Licensing, LLC, H Licensing,
LLC, C Wonder Licensing, LLC, Xcel Design Group, LLC, Judith Ripka Fine Jewelry,
LLC, H Heritage Licensing, LLC and Xcel-CT MFG, LLC (other than Initial
Borrower, collectively, “Guarantors”), Lenders and Agent are parties to a Second
Amended and Restated Loan and Security Agreement dated as of February 11, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders made term loans to Initial Borrower
secured by a Lien on substantially all of the assets of Initial
Borrower.  Guarantors have guaranteed the payment and performance of Initial
Borrower’s obligations to Lenders and Agent under the Loan Agreement which
guarantee obligations are secured by a Lien on substantially all of the assets
of Guarantors.

Initial Borrower has requested that Lenders waive compliance with certain
financial covenants, waive the requirement for the payment due on March 31, 2020
on Term Loan A and make certain amendments to the Loan Agreement.  Lenders and
Agent have agreed to provide such waivers and amend the Loan Agreement on the
terms and conditions set forth herein. 

NOW, THEREFORE, in consideration of the financial accommodations provided to
Initial Borrower by Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Waiver.  Subject to the satisfaction of the conditions precedent set forth in
Section 4 below, Lenders hereby (a) waive the Events of Default arising solely
from the failure to maintain the Fixed Charge Coverage Ratio and Leverage Ratio
for the Fiscal Quarter ending December 31, 2019 and (b) waives the requirement
for the payment due on March 31, 2020 on Term Loan A in the amount of
$1,250,000. 



 

 

 

 




3. Amendments to Loan Agreement.  Subject to the satisfaction of the conditions
set forth in Section 4 below, the Loan Agreement is amended as follows:

(a) Section 1.1 (Definitions) is amended as follows:

(i) The following defined therein are amended to provide as follows:

“Excess Cash Flow” means (without duplication), for any fiscal period, Cash Flow
from Operations before any distributions permitted pursuant to Section 9(h)(iii)
for such period less (a) Capital Expenditures not made through the incurrence of
Indebtedness less (b) all cash principal (including Indebtedness owed to
Lenders) paid or payable during such period less (c) all Pass Thru Distributions
made during such period less (d) the proceeds (or forgiveness) from SBA PPP
Loans but only to the extent such proceeds (or forgiveness) are included in Cash
Flow from Operations in accordance with GAAP.

“Fixed Charges” means for any period, as respects any Person, the sum of (a) the
cash interest expense on Indebtedness (other than the SBA PPP Loans) of such
Person for such period, (b) the principal amount of total Indebtedness (other
than the SBA PPP Loans) of such Person having a scheduled due date during such
period other than any such amounts payable in Equity Interests, (c) unfinanced
Capital Expenditures, (d) all federal, state, local and foreign taxes paid
during such period, (e) all other cash distributions or dividends made by such
Person and (e) the net amounts paid for redemptions of Equity Interests after
giving effect to tax benefits.

“Leverage Ratio” means at the date of determination thereof, the ratio of (a)
Indebtedness excluding the JR Indebtedness and the SBA PPP Loans to (b) EBITDA
for the twelve month period then ended.

“Restricted Payment” means:  (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Credit Party’s Equity
Interests; (b) any payment or distribution made in respect of any Subordinated
Debt of any Credit Party in violation of any subordination or other agreement
made in favor of Lenders; (c) any payment on account of the purchase,
redemption, defeasance or other retirement of any Credit Party’s Equity
Interests or Indebtedness or any other payment or distribution made in respect
of any thereof, either directly or indirectly; or (d) any payment, loan,
contribution, or other transfer of funds or other property to any Equity
Interests Holder of such Person which is not expressly and specifically
permitted in this Agreement; provided, that no payment to Agent or any Lender
shall constitute a Restricted Payment; provided that any payments of the
principal amount of, and regularly scheduled interest accrued on the SBA PPP
Loans at a per annum rate not to exceed 1.00%, to the extent such payments are
not deferred or forgiven, shall not be Restricted Payments.



18858918.12
220846-10005

2

 

 




(ii) The following defined terms are inserted in the appropriate alphabetical
order:

“$750,000 Prepayment” means the prepayment by Borrowers of the Term Loan in the
principal amount up to $750,000 on or prior to December 31, 2020.

 “SBA Paycheck Protection Loan Program” the Small Business Administration’s
Paycheck Protection Program pursuant to the Coronavirus Aid, Relief, and
Economic Security Act, as the same may be amended, supplemented or modified from
time to time.

“SBA PPP Loans” means unsecured Indebtedness incurred by Borrower under the SBA
Paycheck Protection Loan Program.

(b) Section 3.6 is amended in its entirety to provide as follows:

“3.6Voluntary Prepayments. Borrowing Representative shall have the right, at any
time upon thirty (30) day’s prior written notice to Agent to (a) terminate
voluntarily Borrowers’ right to receive or benefit from, and Revolving Lenders’
obligation to make and to incur, Revolving Loans and Letter of Credit
Obligations, (b) repay all outstanding Revolving Loans, Letter of Credit
Obligations and accrued and unpaid interest thereon or (c) cause Borrowers to
prepay all or a portion of the Term Loans or Incremental Term Loans, provided
that any prepayment of less than all of the outstanding balance of the Term
Loans or Incremental Term Loans shall be applied to the remaining installments
of the Term Loans or Incremental Term Loan pro rata in the inverse order of
their maturity.  If any Term Loan or any Incremental Term Loan is prepaid on or
prior to the third anniversary of the Effective Date (including as a result of
the occurrence of an Event of Default), Borrowers shall pay to such Lenders the
applicable Early Termination Fee.  Each Borrower acknowledges and agrees that
(i) it would be difficult or impractical to calculate Lenders’ actual damages
from early repayment of any Term Loan or Incremental Term Loan, (ii) the Early
Termination Fee is intended to be fair and reasonable approximations of such
damages, and (iii) the Early Termination Fee is not intended to be a
penalty.  Notwithstanding the foregoing, in the event that Borrowers make the
$750,000 Prepayment, such prepayment shall be applied to installment of the Term
Loan due and payable on April 30, 2021 and no Early Termination Fee shall be due
and payable in connection therewith.”

(c) Section 3.7(a) is amended in its entirety to provide as follows:

“(a)If for any Fiscal Quarter, commencing with Fiscal Quarter ending on March
31, 2021, there shall be Excess Cash Flow for such Fiscal Quarter, then
Borrowers shall pay to Agent for the benefit of Lenders holding a portion of the
Term Loans an amount equal to fifty percent (50%) of such Excess Cash Flow until
the aggregate amount paid for all such Fiscal Quarters equals $2,000,000 (the
“$2,000,000 Amount”).  If for any Fiscal Year commencing with the Fiscal Year
Borrowers paid to Agent the entire , $2,000,000 Amount, there shall be Excess

18858918.12
220846-10005

3

 

 




Cash Flow for such Fiscal Year, then Borrowers shall pay to Agent for the
benefit of such Lenders an amount equal to ten percent (10%) of Excess Cash Flow
at the end of each Fiscal Year (collectively with the $2,000,000 Amount, the
“Cash Flow Recapture Requirement”).     The Cash Flow Recapture Requirement for
any such Fiscal Quarter or Fiscal Year, as applicable, shall be received by
Agent no later than the date that is seven (7) days after the delivery of the
Financial Statements for such Fiscal Quarter or Fiscal Year, as applicable,
required pursuant to Section 8.1 and, in the event that the Cash Flow Recapture
Requirement paid to the Agent for all Fiscal Quarters commencing with the Fiscal
Quarter ending on March 31, 2021 and ending with the Fiscal Quarter ending on
March 31, 2022 is less than the $2,000,000 Amount, then Borrower shall pay to
Agent the shortfall no later than the date that is seven (7) days after the
delivery of the Financial Statements for the Fiscal Quarter ending on March 31,
2022 required pursuant to Section 8.1.  The Cash Flow Recapture requirement
shall be applied to the principal amount of the Term Loan B first in the reverse
order of maturity, then to the principal amount of Term Loan A in the reverse
order of maturity and after the Term Loans have been paid in full, to the
outstanding principal balance of the Incremental Term Loans pro rata with any
balance going to pay the outstanding principal balance of the Revolving
Loan.  Borrowers shall not be required to pay an Early Termination Fee on any
amount repaid due to the Cash Flow Recapture Requirement.  To the extent
applicable, amounts prepaid shall be applied first to any Base Rate Loans then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining.  Together with each prepayment of a LIBOR Rate Loan or a
Fixed Rate Loan, Borrowers shall pay any amounts due and payable pursuant to
Section 3.12.”

(d) Section 8.3 is amended in its entirety to provide as follows:

“8.3Other Reports and Information.  Each Credit Party shall advise Agent
promptly, in reasonable detail, of: (a) any Lien, other than Permitted Liens,
attaching to or asserted against any of the Collateral or any occurrence causing
a material loss or decline in value of any Collateral and the estimated (or
actual, if available) amount of such loss or decline; (b) any material change in
the composition of the Collateral; (c) the occurrence of any Default, Event of
Default or other event which has had or could reasonably be expected to have a
Material Adverse Effect; and (d) any actual or alleged breaches of any Material
Contract or termination or threat to terminate any Material Contract or any
amendment to or modification of a Material Contract, in each case which affect
in a material respect the amount payable to a Credit Party thereunder or could
otherwise reasonably be expected to have a Material Adverse Effect, or the
execution of any new Material Contract by any Credit Party. Each Credit Party
shall, upon request of Agent, furnish to Agent such other reports and
information in connection with the affairs, business, financial condition,
operations, prospects or management of such Credit Party or the Collateral as
Agent may request, all in reasonable detail. Borrowers shall promptly (and in
any event within two (2) Business Days or such longer period as the Lender may
agree) provide Agent with (a) notice of (i) Borrowers’ receipt of proceeds of
any SBA PPP Loan and (ii) the forgiveness of any portion of any SBA

18858918.12
220846-10005

4

 

 




PPP Loan, (b) the final executed agreements governing the terms of any SBA PPP
Loan and (c) any other documents or information related to the SBA PPP Loans
reasonably requested by Agent.”

(e) Section 9(b) is amended to provide as follows:

“(b) cancel any debt owing to it or create, incur, assume or permit to exist any
Indebtedness, except:  (i) the Obligations, (ii) Indebtedness existing as of the
Effective Date set forth on Disclosure Schedule 9(b), and any refinancings,
refundings, renewals or extensions thereof (without any increase in the
principal amount thereof and any shortening of the maturity of any principal
amount thereof) except that any Credit Party may amend Disclosure Schedule 9(b)
to (A) modify the manner, calculations or mechanics by which amounts thereunder
are payable in Equity Interests of Initial Borrower and (B) extend the maturity
of all or any portion of the Indebtedness evidenced thereby; (iii) deferred
taxes, (iv) by endorsement of instruments or items of payment for deposit to the
general account of such Credit Party, (v) for Guaranteed Indebtedness incurred
for the benefit of a Borrower if the primary obligation is permitted by this
Agreement; (vi) additional Indebtedness (including Purchase Money Indebtedness)
incurred after the Effective Date in an aggregate outstanding amount for Credit
Parties not exceeding the $750,000;  (vii) unsecured indebtedness (other than
the SBA PPP Loans) not to exceed $500,000 in the aggregate at any time
outstanding; (viii) indebtedness under Rate Contracts entered in the ordinary
course of business in order to mitigate interest rate, currency or similar risks
and not for speculative purposes with respect to the Term Loans; and (ix) SBA
PPP Loans provided that Borrowers shall use commercially reasonable efforts to
(a) comply with all requirements to ensure the SBA PPP Loans are forgiven to the
maximum extent permitted by the SBA Paycheck Protection Loan Program and (b)
cause all payments of principal and interest in respect of the SBA PPP Loans to
be deferred to the maximum extent permitted by the SBA Paycheck Protection Loan
Program.”

(f) Exhibit B-1 (Form of Term Loan Note A) is replaced with Exhibit A to this
Amendment.

(g) Exhibit B-2 (Form of Term Loan Note B) is replaced with Exhibit B-2 to this
Amendment.

(h) Schedule II (Financial Covenants) is replaced with Schedule II attached to
this Amendment.

4. Conditions of Effectiveness.  This Amendment shall become effective upon (a)
Agent’s receipt of this Amendment duly executed by each Credit Party and each
Lender and (b) Agent’s receipt of Term Loan Note A and Term Loan Note B in the
form attached to this Amendment duly executed by each Borrower.



18858918.12
220846-10005

5

 

 




5. Representations and Warranties.  Each Credit Party hereby represents and
warrants as follows:

(a) This Amendment constitutes the legal, valid and binding obligation of such
Credit Party and is enforceable against such Credit Party in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally or limiting the
right of specific performance.

(b) Upon the effectiveness of this Amendment, all representations and warranties
of such Credit Party contained in the Loan Documents to which it is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except for such representations and
warranties which, by their terms, are expressly made only as of a previous date.

(c) No Event of Default has occurred and is continuing or would exist after
giving effect to this Amendment.

(d) No Credit Party has any defense, counterclaim or offset with respect to any
of the Loan Documents.

6. Effect on the Loan Documents.

(a) Except as specifically set forth herein, the Loan Documents shall remain in
full force and effect, and are hereby ratified and confirmed by each Credit
Party a party thereto.

(b) Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender nor constitute a waiver of any provision
of any Loan Document.

7. Governing Law.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

8. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts; Electronic Transmission.  This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

 



18858918.12
220846-10005

6

 

 



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

XCEL BRANDS, INC.

By:/s/ James Haran
Name: James Haran
Title: CFO

IM BRANDS, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO

JR LICENSING, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO

H LICENSING, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO



 

 

 

 



 

C WONDER LICENSING, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO

XCEL DESIGN GROUP, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO

JUDITH RIPKA FINE JEWELRY, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO

H HERITAGE LICENSING, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO



 

 

 

 



 

XCEL-CT MFG, LLC

By:XCEL BRANDS, INC.,
Its Manager

By:/s/ James Haran
Name: James Haran
Title: CFO

 



 

 

 

 



 

BANK HAPOALIM B.M., a Lender and as Agent

By:/s/ Louis Barone
Name: Louis Barone
Title: Senior Vice President

By:/s/ Marline Alexander
Name: Marline Alexander
Title: Senior Vice President



 

 

 

 



 

EXHIBIT B-1

AMENDED AND RESTATED
TERM LOAN NOTE A

$7,250,000April 13, 2020

This Amended and Restated Term Loan Note A (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Second Amended and
Restated Loan and Security Agreement dated as of February 11, 2019 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”) by
and among BANK HAPOALIM B.M. (“Lender”), XCEL BRANDS, INC. (“Initial Borrower”
and together with each Person who hereafter becomes a Borrower, collectively
“Borrowers”), and any other Credit Party executing or becoming a party to the
Loan Agreement, the financial institutions party thereto as Lenders and BANK
HAPOALIM B.M., as agent for Lenders (in such capacity, “Agent”).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender at the
offices of Agent located at 1120 Avenue of the Americas, New York, New York
10036 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:

(i) the principal sum of Seven Million Two Hundred Fifty Thousand Dollars
($7,250,000), payable, subject to acceleration upon the occurrence of an Event
of Default under the Loan Agreement, or earlier termination of the Loan
Agreement pursuant to the terms thereof, in quarterly installments commencing on
June 30, 2019 and on each March 31, June 30, September 30 and December 31
thereafter in the amounts set forth below for the corresponding period, with the
entire unpaid balance due and payable on the Term Loan Maturity Date:

Period

Amount

June 30, 2019 – December 31, 2019

$1,000,000

June 30, 2020 – December 31, 2020

$750,000

March 31, 2021

$1,125,000

April 30, 2021

$750,000

June 30, 2021

$125,000

and

(i) interest on the principal amount of this Note from time to time outstanding,
payable at the applicable interest rate set forth in the Loan Agreement
commencing on March 31, 2019 and on each March 31, June 30, September 30 and
December 31 thereafter and upon payment in full of the principal amount of this
Note.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest shall be payable at the applicable Default
Rate.  In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.

This Note is the Term Loan Note A referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
other Loan Documents, is entitled

 

 

 

 

 

 

 



 

to the benefits of the Loan Agreement and the other Loan Documents, and is
subject to all of the agreements, terms and conditions therein contained.

Payments received by Lender shall be applied against principal and interest as
provided for in the Loan Agreement.  This Note may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.

If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the other Loan Documents which is
not cured within any applicable grace period, then this Note may, as provided in
the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

To the fullest extent permitted by applicable law, Borrower
waives:  (a) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all of
the Obligations, the Loan Agreement, this Note or any other Loan Documents; (b)
all rights to notice and a hearing prior to Agent’s taking possession or control
of, or to Agent’s replevy, attachment or levy upon, the Collateral or any bond
or security that might be required by any court prior to allowing Agent to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.

Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

This Note amends and restates and is given in partial substitution for but not
in satisfaction of the Amended and Restated Term Loan Note A dated February 11,
2019 executed by Borrower in favor of Lender, in the original principal amount
of $7,250,000.





 

 

 

 

 

 

 



 

Borrower agrees to pay to Agent all fees and expenses described in the Loan
Agreement and the other Loan Documents.

XCEL BRANDS, INC.

By:/s/ James Haran
Name: James Haran
Title: CFO

 

 

 

 

 



 

 

 

 

 

 

 



 

 

EXHIBIT B-2

AMENDED AND RESTATED
TERM LOAN NOTE B

$14,750,000April 13, 2020

This Amended and Restated Term Loan Note B (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Second Amended and
Restated Loan and Security Agreement dated as of February 11, 2019 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”) by
and among BANK HAPOALIM B.M. (“Lender”), XCEL BRANDS, INC. (“Initial Borrower”
and together with each Person who hereafter becomes a Borrower, collectively
“Borrowers”), and any other Credit Party executing or becoming a party to the
Loan Agreement, the financial institutions party thereto as Lenders and BANK
HAPOALIM B.M., as agent for Lenders (in such capacity, “Agent”).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender at the
offices of Agent located at 1120 Avenue of the Americas, New York, New York
10036 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:

(i) the principal sum of Fourteen Million Seven Hundred Fifty Thousand Dollars
($14,750,000), payable, subject to acceleration upon the occurrence of an Event
of Default under the Loan Agreement, or earlier termination of the Loan
Agreement pursuant to the terms thereof, in quarterly installments commencing on
June 30, 2021 and on each March 31, June 30, September 30 and December 31
thereafter in the amounts set forth below for the corresponding period, with the
entire unpaid balance due and payable on the Term Loan Maturity Date:

Period

Amount

June 30, 2021

$1,000,000

September 30, 2021 – December 31, 2022

$1,125,000

March 31, 2023 – December 31, 2023

$1,250,000

and

(i) interest on the principal amount of this Note from time to time outstanding,
payable at the applicable interest rate set forth in the Loan Agreement
commencing on March 31, 2019 and on each March 31, June 30, September 30 and
December 31 thereafter and upon payment in full of the principal amount of this
Note.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest shall be payable at the applicable Default
Rate.  In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.

This Note is the Term Loan Note B referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
other Loan Documents, is entitled

18858918.12
220846-10005

 

 

 



 

to the benefits of the Loan Agreement and the other Loan Documents, and is
subject to all of the agreements, terms and conditions therein contained.

Payments received by Lender shall be applied against principal and interest as
provided for in the Loan Agreement.  This Note may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.

If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the other Loan Documents which is
not cured within any applicable grace period, then this Note may, as provided in
the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

To the fullest extent permitted by applicable law, Borrower
waives:  (a) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all of
the Obligations, the Loan Agreement, this Note or any other Loan Documents; (b)
all rights to notice and a hearing prior to Agent’s taking possession or control
of, or to Agent’s replevy, attachment or levy upon, the Collateral or any bond
or security that might be required by any court prior to allowing Agent to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.

Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

This Note amends and restates and is given in partial substitution for but not
in satisfaction of the Amended and Restated Term Loan Note B dated February 11,
2019 executed by Borrower in favor of Lender, in the original principal amount
of $14,750,000.





18858918.12
220846-10005

 

 

 



 

Borrower agrees to pay to Agent all fees and expenses described in the Loan
Agreement and the other Loan Documents.

XCEL BRANDS, INC.

By:/s/ James Haran
Name: James Haran
Title: CFO

 

 

 



18858918.12
220846-10005

 

 

 



 

SCHEDULE II

FINANCIAL COVENANTS

1. Minimum Net Worth.  Net Worth of Initial Borrower and the Included
Subsidiaries on a consolidated basis shall not be less than $90,000,000 at the
end of each Fiscal Quarter.

2. Minimum Liquid Assets.  Liquid Assets of Initial Borrower and the Included
Subsidiaries on a consolidated basis shall not be less than the amount set forth
below at all times during the applicable Fiscal Quarter:

Fiscal Quarter End

Minimum Liquid Assets

December 31, 2019

$4,000,000

 

 

March 31, 2020, June 30, 2020, September 30, 2020 and December 31, 2020

$3,250,000 prior to the receipt of the proceeds by Borrower of the SBA PPP Loans
and $4,000,000 after receipt of the proceeds by Borrower of the SBA PPP Loans

 

 

Each Fiscal Quarter after December 31, 2020

$5,000,000

 

 

3. Fixed Charge Coverage Ratio.  The Fixed Charge Ratio of Initial Borrower and
the Included Subsidiaries on a consolidated basis for the twelve Fiscal Month
period ending at the end of each Fiscal Quarter set forth below shall not be
less than the ratio set forth below for such Fiscal Quarter below:

Fiscal Quarter

Fixed Charge Coverage Ratio

September 30, 2020

1.00 to 1.00

 

 

December 31, 2020 and each Fiscal Quarter thereafter

1.10 to 1.00

 

 

4. Capital Expenditures.  Capital Expenditures of Initial Borrower and the
Included Subsidiaries on a consolidated basis in any Fiscal Year shall not
exceed the amount set forth below for such Fiscal Year:

Fiscal Year End

Capital Expenditures

December 31, 2019

$700,000

December 31, 2020

$1,600,000

All other times

$700,000

 

 

 

 



 

 

 

5. Maximum Leverage Ratio.  The Leverage Ratio of Initial Borrower and the
Included Subsidiaries on a consolidated basis for the twelve Fiscal Month period
ending at the end of each Fiscal Quarter shall not exceed the ratio below for
such Fiscal Quarter:

Fiscal Quarter

Maximum Leverage Ratio

June 30, 2020

4.25 to 1.00

September 30, 2020

3.50 to 1.00

December 31, 2020

2.75 to 1.00

March 31, 2021, June 30, 2021, September 30, 2021

1.70 to 1.00

December 31, 2021 and each Fiscal Quarter end thereafter

1.50 to 1.00

6. Minimum EBITDA.  The EBITDA of Initial Borrower and the Included Subsidiaries
on a consolidated basis for the twelve Fiscal Month period ending at the end of
each Fiscal Quarter shall be at least the amount set forth below for such Fiscal
Quarter:

Fiscal Quarter End

Minimum EBITDA

December 31, 2019

$6,800,000

March 31, 2020

$5,000,000

June 30, 2020

$4,800,000

 

 

 

 

 

 

